Citation Nr: 1719454	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  09-16 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to a left knee disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Marine Corps from December 1966 until December 1972, including service in the Republic of Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida, (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The presented testimony before the undersigned Veterans Law Judge (VLJ), at an October 2010 travel board hearing.  A transcript of that hearing is of record. 

This appeal was previously before the Board in June 2011 when new and material evidence was submitted to reopen the Veteran's claim for a low back disability and again in June 2014, and February 2016 in which it was remanded for further procedural and evidentiary development.  That development has been substantially complied, and the record has been returned to the Board.  


FINDINGS OF FACT

The weight of the probative and component evidence of record does not support the Veteran's claim of entitlement to service connection for a low back disorder, to include as secondary to a left knee disability. 


CONCLUSION OF LAW

The criteria for service connection for a low back disorder, to include as secondary to left knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or does not show, as to the claims. 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A.§ 5103(a) (West 2015) and 38 C.F.R. § 3.159(b) (2016) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.
The Board also notes the Court has held that the plain language of 38 U.S.C.A.          § 5103(a) (West 2015) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The record reflects that the Veteran was provided all required notice in a letter dated January 2008 prior to the initial adjudication of the claim.  Furthermore, the Veteran presented his contentions at a hearing before the undersigned in October 2010 in compliance with 38 C.F.R. § 3.103(c)(2) (2016). 

The Veteran has been afforded an appropriate VA examination, most recently in August 2014.  Subsequently, the February 2016 Board remand requested an addendum opinion regarding any aggravation, if any; the Veteran's left knee disability caused to his low back disability.  Finally, the Board finds substantial compliance with prior remand directives.  Specifically, returning the claims file to the August 2014 examiner for an addendum opinion, and obtaining any outstanding records.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the claim is now ready to be considered on the merits. 

Merits of the Claim

The Veteran seeks service connection for a low back disability, to include as secondary to his service-connected left knee disability.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a) (West 2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253   (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).
Service connection also may be granted, on a secondary basis, for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335   (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a) (2016); Layno v. Brown, 6 Vet. App. 465, 470 (1994)(providing that a Veteran is competent to report on that of which he or she has personal knowledge). 

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran primarily contends that his low back disability was incurred secondary to his left knee disability, which was service-connected as a result of an in-service motor vehicle accident.  Additionally, the record encompasses lay and medical evidence establishing that the Veteran does in fact have a current disability, namely degenerative disc disease and lumbar strain.  Thus the service-connected and current disability requirements have been met.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  The critical elements in this case are whether there is a nexus (or link) establishing a connection between the Veteran's service-connected left knee disability and his low back disability and also whether there is a nexus between his low back disability and his military service to include the 1970 motor vehicle accident.

The post-service records contain little evidence of treatment for a low back disability relating to the in-service motor vehicle accident for which service-connected left knee disability resulted.  In particular, at his April 1997 lumbar examination the Veteran replied in the negative regarding whether he experienced low back pain in the last six months, also at his July 1999 chiropractor visit, the Veteran indicated that he experienced lower back pain, as a result of pulling up carpet, but did not mention any other cause or source of the pain.  Further, at the July 2003 VA examination, the Veteran stated that he experienced pain in the lower back region for one year.  The examiner noted however, that while the Veteran has asserted that his low back disability is related to the abnormality of his left knee, that X-ray examination of the lumbosacral area revealed mild loss of intervertebral disc space, for which the examiner believed is more attributable to degenerative changes accompanying age, and not related to his knee. 

Additionally, in the December 2007 VA treatment records the Veteran asserted that he experienced constant back pain at night, having its onset as a result of a motor vehicle accident in 1970.  Similarly, the Veteran made the same aforementioned claims during his August 2011 VA examination.  However, the examiner concluded that despite the Veteran's claims of intermittent pain since his motor vehicle accident, there is no evidence of chronicity or arthritis.  Further, the examiner noted that X-rays show minimal disease, which is much more likely related to age and construction work. 

Lastly, the most recent VA examination and opinion point out that the Veteran's low back disability, is less likely than not proximately due to, or the result of his service-connected knee disability.  Through the examiner's review of the medical records, medical literature and clinical experience, he concluded that the Veteran's knee condition (degenerative joint disease (DJD)), does not cause a low back condition, but more likely the  back disability is age and/or work related (construction).  Further, addressing the prong of aggravation the examiner noted that the Veteran's low back disability is not at least as likely as not aggravated beyond its natural progression due to the fact that DJD does not aggravate a low back condition.  Noting, that "[the Veteran's] back problem is the result of many, many years in construction combined with his age of 56 when it first began (noted on C&P exam 6/26/2003)."

In addition to the medical evidence, the Board has also considered the statements of the Veteran as to the cause of his low back disability, including his notice of disagreement, the statements encompassed in his medical records, hearing testimony, and the article he submitted pertaining to the motor vehicle accident in service.  Generally, a Veteran is competent to report what comes to him through his senses, such as pain, weakness, and limitation, even when not documented in his medical records.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."). 

However, any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds that the Veteran is component to report the observable symptoms of his low back disability, including pain, and his occasional inability to participate in construction projects.   
However, despite the finding that the Veteran is competent to report his symptoms, he is not necessarily competent to attribute those symptoms to a specific underlying disease or injury during or following service.  See McManaway v. West, 13 Vet. App. 60, 66 (1999) (holding that, where there is an assertion of continuity of symptomatology since service, medical evidence is required to establish "a nexus between the continuous symptomatology and the current claimed condition").  Here, the fact remains that the only medical opinions of record fail to relate the Veteran's low back disability to his left knee disability  The Board finds the opinion of the VA examiner to be the most probative evidence as to the etiology of the Veteran's current disorder and outweighs the Veteran's lay assertions.

As the medical evidence of record does not establish the remaining prerequisite, a nexus connecting the Veteran's service-connected left knee disability and his claimed low back disability, the requirements of Wallin are not met.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also 38 C.F.R. § 3.310 (2016).  Inasmuch, that there is no competent evidence directly proving that the Veteran's low back disability was proximately due to, or the result of his service-connected left knee disability, but rather the evidence shows that the Veteran's disability is proximately due to or the result of degenerative changes, and/or age and his post-service profession, construction.  Thus, service connection on a secondary basis may not be established.  Id., see also Allen v. Brown, 7 Vet. App. 439 (1995).  

In this regard, the Board notes that while the Veteran has primarily alleged that his low back disability is secondary to his service-connected left knee disability and not that it was directly incurred in service, there is nonetheless also no evidence establishing that his low back disability was incurred in or related to service.  The Veteran submitted an article documenting his in-service motor vehicle accident; however the article includes no evidence that the Veteran sustained any back injuries, and the remaining medical evidence of record, following service, shows no complaints of low back pain until 1999.  See 38 C.F.R. § 3.303 (2016); 38 U.S.C.A. § 1110 (West 2015).  The Board finds that the lack of continuity of symptoms, when combined with the August 2011 VA opinion that there was only minimal degenerative disease more likely associated with aging, weigh more heavily against the claim.  The opinion contains a sufficient rationale and is supported by the facts.
The Board concludes that the most probative evidence of record is against the Veteran's claim of service connection for a low back disorder, to include as secondary to a left knee disability.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule.  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See 38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. § 3.102 (2016); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for a low back disability, to include as secondary to a left knee disability is denied. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2016).   


ORDER

Entitlement to service connection for a low back disability, to include as secondary to a left knee disability is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


